Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2279
                      Lower Tribunal No. F94-39774
                          ________________


                              Luis Sanchez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Carmen Cabarga, Judge.

     Luis Sanchez, in proper person.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.
      We affirm the order on appeal and remand for correction of the

judgment. Defendant properly contends the judgment should be corrected

to note the correct classification of the armed robbery counts (counts 1, 3, 5,

7 & 13) as first-degree felonies punishable by life in prison (1PBL). See §

812.13(2)(a), Fla. Stat. (2021). This correction can be made without the

defendant being present because it was clerical error. See White v. State,

41 So. 3d 257 (Fla. 3d DCA 2010).

      Affirmed and remanded with instructions.




                                      2